DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (US Pre-Grant Publication 2015/0197419).
Regarding claim 1, Min et al. teaches an extracorporeal photopheresis system, comprising: 
a separation device (10) configured to 
execute a mononuclear cell collection cycle in which blood is separated into a plasma constituent, a mononuclear cell-containing layer, and red blood cells, with at least a portion of the mononuclear cell-containing layer and at least a portion of the separated red blood cells 
produce a single mononuclear cell product from said pre-product (i.e. diluted with 200mL plasma [0038]); 
an irradiation device (20) configured to irradiate the mononuclear cell product using a fixed dose of light [0043]; and 
a controller (see [0031] for example) configured to control operation of at least the separation device, wherein the controller is further configured to allow for execution of one or more of the mononuclear cell collection cycles prior to production of the single mononuclear cell product, with the single mononuclear cell product being produced using the pre-products collected during each mononuclear cell collection cycle, and control the separation device (10) to produce the mononuclear cell product with a predetermined volume and a predetermined hematocrit ([0031, 0037, 0038]), regardless of the number of mononuclear cell collection cycles executed and the number of pre-products used to produce the mononuclear cell product [0038].  

Regarding claim 11, Min et al. teaches a method for extracorporeal photopheresis, comprising:  
executing a mononuclear cell collection cycle in which blood is separated into a plasma constituent, a mononuclear cell-containing layer, and red blood cells, with at least a portion of the mononuclear cell-containing layer and at least a portion of the separated red blood cells being collected together as a pre-product (i.e. since the collected pre-diluted product has a non-zero hematocrit, RBCs have necessarily been collected together with the MNCs) [0038]; 
optionally repeating the mononuclear cell collection cycle [0038]; 
producing a single mononuclear cell product using the pre-products collected during each mononuclear cell collection cycle (i.e. diluted with 200mL saline [0038]); 

returning at least a portion of the irradiated mononuclear cell product to the blood source [0017], wherein the mononuclear cell product has a predetermined volume and a predetermined hematocrit regardless of the number of mononuclear cell collection cycles executed [0038] and the number of pre-products used to produce the mononuclear cell product [0038].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US Pre-Grant Publication 2015/0197419), in view of Radwanski et al. (US Pre-Grant Publication 2015/0359959).
Regarding claim 10, Min teaches the device of claim 1 and also teaches the extracorporeal photopheresis system wherein the predetermined volume is approximately 200 mL (i.e. 215mL total, [0038]) but fails to specifically teach that the predetermined hematocrit is approximately 2%.  Radwanski et al. teaches the hematocrit being approximately 2% and further teaches that the hematocrit is a result effective variable which contributes to determining the required UV dosage [0037]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Min with the teachings of Radwanski and to optimize the hematocrit value in order to ensure sufficient UV light penetration into the treatment chamber and thereby sufficient UV dosage to the MNCs to be treated. 

Allowable Subject Matter
Claims 2-9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Min et al. (US Pre-Grant Publication 2015/0197419), Radwanski et al. (US Pre-Grant Publication 2015/0359959), and Briggs (US Pre-Grant Publication 2004/0127841).
The prior art of record fails to reasonably teach or suggest, alone or in combination the features of claims 2 and 12 as currently presented. Specifically, the prior art appears to be silent as to the step of conveying red blood cells from a storage container to the separation vessel to displace MNCs as currently claimed in conjunction with the other features of the claims. Although it is known to use RBCs to control the displacement of separated blood components in a centrifuge bowl; for example, Briggs [0012] teaches discontinuing the withdrawal of RBCs to force the desired component out of the centrifuge bowl, Examiner was unable to identify prior art which would reasonably teach or suggest reintroducing RBCs from a storage container as claimed.
Claims 3-9 and 13-20 depend from claims 2 and 12 respectively and therefore also contain the allowable subject matter of claims 2 or 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benjamin J Klein/Primary Examiner, Art Unit 3781